Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Kenney et al (US 2017/0324132 A1) discloses Kenney et al. discloses an apparatus 
a housing for a battery pack (11) disposed in an electric vehicle [0003] to power the electric vehicle, the housing having a bottom panel (16-flat cover plate of heat exchangerthe bottom panel having a top surface and a bottom surface, the bottom panel defining an inlet port (30) through the top surface and the bottom surface and an outlet port (32) through the top surface and the bottom surface (figure 1); 
the inlet port (30) at an inlet port offset distance from the first side wall, the outlet port (32) at an outlet port offset distance from the first side wall, the inlet port offset distance different from the outlet port offset distance (shown by arrows in annotated figure below); 

    PNG
    media_image1.png
    325
    520
    media_image1.png
    Greyscale

the battery pack (11) and supported by at least a portion of the top surface of the bottom panel (figure 1), the battery module having a plurality of battery cells to store electric energy (figure 1);
 a support structure (40-manifold cover) situated on the second side wall, the support structure having a conduit to pass coolant through the housing, the conduit having a length less 

    PNG
    media_image2.png
    355
    505
    media_image2.png
    Greyscale

 a cold plate (heat exchanger 10) disposed within the cavity of the housing, mechanically coupled with the top surface of the bottom panel, and thermally coupled with the battery module (figure 1), the cold plate having: 
a cold plate inlet (54-first manifold area of base plate) coupled with the inlet port to receive the coolant from the conduit, the cold plate inlet at an inlet offset distance from the first side wall (figure 1); 
a cold plate outlet coupled with the outlet port to release the coolant from the cold plate, the cold plate outlet at an outlet offset distance from the inlet from the first side wall, the inlet offset distance different from the outlet offset distance relative to the first side wall (the first manifold is closer to the edge than the outlet marked below);

    PNG
    media_image3.png
    267
    277
    media_image3.png
    Greyscale

a channel spanning (24-figure 1) through the cold plate to circulate the coolant from the cold plate inlet to the cold plate outlet to transfer heat away from the battery module; and 
However Kenney does not disclose:
a first side wall, and a second wall partially defining a cavity within the housing; 
a distribution plate disposed along the bottom surface of the bottom panel, having a main channel to convey the coolant from the conduit to the cold plate via the inlet port of the bottom panel and the cold plate inlet.
There is no motivation or suggestion for one of ordinary skill to add a distribution plate along the bottom surface of the bottom panel and a main channel to convey the cooling from the conduit to the cold plate via the inlet port of the bottom panel and the cold plate inlet as instantly claim.
Another prior art is drawn to Haussmann (US 2015/0079442 A1) which discloses a cooling plate having inlet and outlet along the bottom panel and a support structure but there is no reason or motivation to add a distribution plate as is instantly claimed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727